EXHIBIT 10.1

 

UNITED STATES OF AMERICA
BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.

 

Written Agreement between

 

 

Docket No. 09-171-WA/RB-HC

THE BANK HOLDINGS

 

Reno, Nevada

 

 

 

and

 

 

 

FEDERAL RESERVE BANK OF

 

SAN FRANCISCO

 

San Francisco, California

 

 

WHEREAS, The Bank Holdings, Reno, Nevada (“Bank Holdings”), a registered bank
holding company, owns and controls Nevada Security Bank, Reno, Nevada (“Bank”),
a state chartered nonmember bank, and various nonbank subsidiaries; 

 

WHEREAS, it is the common goal of Bank Holdings and the Federal Reserve Bank of
San Francisco (the “Reserve Bank”) to maintain the financial soundness of Bank
Holdings so that Bank Holdings may serve as a source of strength to the Bank;

 

WHEREAS, Bank Holdings and the Reserve Bank have mutually agreed to enter into
this Written Agreement (the “Agreement”); and

 

WHEREAS, on November 19, 2009, the board of directors of Bank Holdings, at a
duly constituted meeting, adopted a resolution authorizing and directing Hal
Giomi to enter into this Agreement on behalf of Bank Holdings, and consenting to
compliance with each and every provision of this Agreement by Bank Holdings and
its institution-affiliated parties, as defined in sections 3(u) and 8(b)(3) of
the Federal Deposit Insurance Act, as amended (the “FDI Act”) (12 U.S.C. §§
1813(u) and 1818(b)(3)).

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, Bank Holdings and the Reserve Bank agree as follows:

 

Dividends and Distributions

 

1.                                       (a)                                 
Bank Holdings shall not declare or pay any dividends without the prior written
approval of the Reserve Bank and the Director of the Division of Banking
Supervision and Regulation (the “Director”) of the Board of Governors of the
Federal Reserve System (the “Board of Governors”).

 

(b)                                 Bank Holdings shall not directly or
indirectly take dividends or any other form of payment representing a reduction
in capital from the Bank without the prior written approval of the Reserve Bank.

 

(c)                                  Bank Holdings and the nonbank subsidiaries
shall not make any distributions of interest, principal, or other sums on
subordinated debentures or trust preferred securities without the prior written
approval of the Reserve Bank and the Director.

 

(d)                                 All requests for prior approval shall be
received by the Reserve Bank at least 30 days prior to the proposed dividend
declaration date, proposed distribution on subordinated debentures, and required
notice of deferral on trust preferred securities. All requests shall contain, at
a minimum, current and projected information on Bank Holdings’ capital,
earnings, and cash flow; the Bank’s capital, asset quality, earnings, and
allowance for loan and lease losses (“ALLL”); and identification of the sources
of funds for the proposed payment or distribution. For requests to declare or
pay dividends, Bank Holdings must also demonstrate that the requested
declaration or payment of dividends is consistent with the Board

 

2

--------------------------------------------------------------------------------


 

of Governors’ Policy Statement on the Payment of Cash Dividends by State Member
Banks and Bank Holding Companies, dated November 14, 1985 (Federal Reserve
Regulatory Service, 4-877 at page 4-323).

 

Debt and Stock Redemption

 

2.                                       (a)                                 
Bank Holdings and the nonbank subsidiaries shall not, directly or indirectly,
incur, increase, or guarantee any debt without the prior written approval of the
Reserve Bank. All requests for prior written approval shall contain, but not be
limited to, a statement regarding the purpose of the debt, the terms of the
debt, the planned source(s) for debt repayment, and an analysis of the cash flow
resources available to meet such debt repayment.

 

(b)                                 Bank Holdings shall not, directly or
indirectly, purchase or redeem any shares of its stock without the prior written
approval of the Reserve Bank.

 

Capital Plan

 

3.                                       Within 60 days of this Agreement, Bank
Holdings shall submit to the Reserve Bank an acceptable written plan to maintain
sufficient capital at Bank Holdings on a consolidated basis, and at the Bank, as
a separate legal entity on a stand-alone basis. The plan shall, at a minimum,
address, consider, and include:

 

(a)                                  The consolidated organization’s and the
Bank’s current and future capital requirements, including compliance with the
Capital Adequacy Guidelines for Bank Holding Companies: Risk-Based Measure and
Tier 1 Leverage Measure, Appendices A and D of Regulation Y of the Board of
Governors (12 C.F.R. Part 225, App. A and D) and the applicable capital adequacy
guidelines for the Bank issued by the Bank’s federal regulator;

 

3

--------------------------------------------------------------------------------


 

(b)                                 the adequacy of the Bank’s capital, taking
into account the volume of classified credits, concentrations of credit, ALLL,
current and projected asset growth, and projected retained earnings;

 

(c)                                  the source and timing of additional funds
necessary to fulfill the consolidated organization’s and the Bank’s future
capital requirements;

 

(d)                                 supervisory requests for additional capital
at the Bank or the requirements of any supervisory action imposed on the Bank by
its federal or state regulator; and

 

(e)                                  the requirements of section 225.4(a) of
Regulation Y of the Board of Governors (12 C.F.R. § 225.4(a)) that Bank Holdings
serve as a source of strength to the Bank.

 

4.                                       Bank Holdings shall notify the Reserve
Bank, in writing, no more than 30 days after the end of any quarter in which the
consolidated organization’s or the Bank’s capital ratio (total risk-based, Tier
1, or leverage) falls below the plan’s approved minimums. Together with the
notification, Bank Holdings shall submit an acceptable capital plan that details
the steps Bank Holdings will take to increase the consolidated organization’s or
the Bank’s capital ratios to or above the plan’s approved minimums.

 

Compliance with Laws and Regulations

 

5.                                   (a)                                  In
appointing any new director or senior executive officer, or changing the
responsibilities of any senior executive officer so that the officer would
assume a different senior executive officer position, Bank Holdings shall comply
with the notice provisions of section 32 of the FDI Act (12 U.S.C. § 1831i) and
Subpart H of Regulation Y of the Board of Governors (12 C.F.R. §§ 225.71 et
seq.).

 

4

--------------------------------------------------------------------------------


 

(b)                                 Bank Holdings shall comply with the
restrictions on indemnification and severance payments of section 18(k) of the
FDI Act (12 U.S.C. § 1828(k)) and Part 359 of the Federal Deposit Insurance
Corporation’s regulations (12 C.F.R. Part 359).

 

Progress Reports

 

6.                                       Within 30 days after the end of each
calendar quarter following the date of this Agreement, the board of directors
shall submit to the Reserve Bank written progress reports detailing the form and
manner of all actions taken to secure compliance with the provisions of this
Agreement and the results thereof, and a parent company only balance sheet,
income statement, and, as applicable, report of changes in stockholders’ equity.

 

Approval and Implementation of Plan

 

7.                                       (a)                                 
Bank Holdings shall submit a written capital plan that is acceptable to the
Reserve Bank within the applicable time period set forth in paragraph 3 of this
Agreement.

 

(b)                                 Within 10 days of approval by the Reserve
Bank, Bank Holdings shall adopt the approved capital plan. Upon adoption, Bank
Holdings shall promptly implement the approved plan, and thereafter fully comply
with it.

 

(c)                                  During the term of this Agreement, the
approved capital plan shall not be amended or rescinded without the prior
written approval of the Reserve Bank.

 

Communications

 

8.                                       All communications regarding this
Agreement shall be sent to:

 

(a)                                  Mr. Kevin Zerbe

Vice President

Federal Reserve Bank of San Francisco

101 Market Street, Mail Stop 920

San Francisco, California 94105

 

5

--------------------------------------------------------------------------------


 

(b)                                 Mr. Harold Giomi

Chairman of the Board

The Bank Holdings

9990 Double R Boulevard

Reno, Nevada 89521

 

Miscellaneous

 

9.                                       Notwithstanding any provision of this
Agreement, the Reserve Bank may, in its sole discretion, grant written
extensions of time to Bank Holdings to comply with any provision of this
Agreement.

 

10.                                 The provisions of this Agreement shall be
binding upon Bank Holdings and its institution-affiliated parties, in their
capacities as such, and their successors and assigns.

 

11.                                 Each provision of this Agreement shall
remain effective and enforceable until stayed, modified, terminated, or
suspended in writing by the Reserve Bank.

 

12.                                 The provisions of this Agreement shall not
bar, estop, or otherwise prevent the Board of Governors, the Reserve Bank, or
any other federal or state agency from taking any other action affecting Bank
Holdings, the Bank, the nonbank subsidiaries, or any of their current or former
institution-affiliated parties and their successors and assigns.

 

6

--------------------------------------------------------------------------------


 

13.                                 Pursuant to section 50 of the FDI Act (12
U.S.C. § 1831aa), this Agreement is enforceable by the Board of Governors under
section 8 of the FDI Act (12 U.S.C. § 1818).

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the          day of                       , 2009.

 

 

THE BANK HOLDINGS

 

FEDERAL RESERVE BANK OF SAN FRANCISCO

 

 

 

 

 

 

By:

 

 

By:

 

 

7

--------------------------------------------------------------------------------